Title: To James Madison from Carlos Martínez de Yrujo, [3 August] 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir
[Long Branch 3 de Agosto de 1801.]
I have received your letter of the 24 July last in which you enclose me an extract of a letter of Josiah Blakeley, Agent of the united States at the Port of Santiago in Cuba and I shall with pleasure take the step you request in favor of the American seamen captured on board of English vessels. The repeated acts of violence, on the part of the naval commanders of that nation, towards American Seamen, are too well known to me, not to interest me in alleviating the condition of these unhappy men, who in many cases are no otherwise in fault than in falling into the hands of the Tyrants of the Sea. But I am of opinion that they who have been compelled by necessity ought not to be treated in that case in the same manner with those who have voluntarily enlisted themselves under the British flag. The latter cannot and ought not to implore, in their favor, the rights of neutrality, which they themselves have abandoned.
His Catholic Majesty has given repeated proofs of his justice and even generosity in favor of the Citizens of the United States; and I doubt not, from the wish, by which I know he is animated, of living in peace and good friendship with this country, that he would listen with benignity to any just demand, made with moderation and respect, by the Minister of the United States near his person. I say moderation and respect in allusion to the conduct observed by Mr. David Humphreys, whose notes and memorials to the Spanish Government, it appears, have been conceived in terms but little decorous towards it, as well as towards His Majesty’s Secretary of State, to whom they were addressed. I have in consequenc⟨e⟩ received orders from my court to solicit from the President of the U. S. the recal[l] of the said Minister Humphreys; but as at the arrival of these orders I knew of the good choice the President had made of Mr. Charles Pinckney to succeed him, I thought myself excused from taking this step, which I now mention, in order to reiterate to you the friendly disposition of the King my master towards the United States.
I avail myself of this occasion to repeat to you my desires to gratify you and that our Lord may preserve your life many years. [B Mo. de V. S. su mas ato. y sego Sr.
Carlos mrtnz de Yrujo]
 

   Translation of RC (DNA: RG 59, NFL, Spain, vol. 2); Tr (AHN: State Archives, vol. 5630). RC in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; copytext is Wagner’s interlinear translation. Docketed by Wagner as received 15 Aug.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:474.

